Bleckley, Chief Justice.
1. That tbe administrator actually lost one thousand dollars in money belonging to tbe estate, by theft of tbe same from bis person whilst be was upon a street-car in tbe city of Savannah, was established by tbe evidence, and tbe court fairly submitted to tbe jury tbe *265question whether the loss resulted from his failure to exercise ordinary diligence. The jury could well have concluded that he was negligent, and that he ought to have taken better care of the money. The occasion was an unusual one, drawing a great crowd to Savannah, and rendering the danger from pickpockets very considerable. The administrator by his counsel cited, upon the rule of diligence, Code, §2326; 2 Story’s Equity Jurisprudence, §1269; Stevens vs. Gage, 55 N. H. 175; S. c. 20 Am. R. 191; Carpenter vs. Carpenter, 12 R. I. 544; s. c. 34 Am. R. 544. Grant the rule stated in these authorities to be applicable, it was fully recognized by the court, and the trial was had under it. We discover no error committed by the court, or mistake made by the jury.
2. The evidence of the witness Palrm. was objected to, but upon what ground was not stated, and the record does not disclose any ground of objection. We therefore decline to discuss it. Whether admissible or not, it seems to us to have done no harm.
Judgment affirmed.